Me. Pbesidino Justice Wall delivebed the opinion of THE CoUBT. It will be noticed that by the innuendo the words charged are made to signify that the plaintiff was a lewd, woman, that she had. been guilty of adultery and was in the business of having sexual intercourse with men promiscuously for money, and the pleas of justification were required to meet this entire charge. The term 11 bitch ” applied to a woman does not in its common acceptance imply that the designated person is guilty of fornication or adultery and is not actionable per se. Roby v. Murphy, 27 Ill. App. 394. The term “ whore ” does not necessarily imply, in common parlance, that the woman referred to is promiscuous and mercenary in the matter of lewdness. Under our statute it is actionable to falsely use words which in their common acceptance charge a person with fornication or adultery, and that is all that was necessarily implied by the words alleged in the amended count. The innuendo was, therefore, too broad, and the theory upon which the case was put to the jury, that proof of any set of words alleged would warrant a recovery, unless it ivas shown that the plaintiff had been guilty of mercenary and promiscuous lewdness, was unsound, and was prejudicial to the defendant. The damages are, in our opinion, excessive. It is unnecessary to discuss the evidence, but having carefully read it we are of opinion that in view of all the facts, the sum awarded is much too high, and that the jury were probably carried away by feeling or by some erroneous consideration. The judgment will be reversed and the cause remanded.